DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,846,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed risk score being utilized to determine whether or not a two-factor authentication procedure will be performed such that a two-factor authentication code is transmitted to the user when it is determined that the two- factor authentication procedure should be performed. 
The closest prior art, O’Malley, U.S. Patent No. 9,300,661, discloses a suspended authentication procedure wherein a server stores user passwords for comparison against user entered passwords (Col. 9, line 64 — Col. 10, line 1 & Col. 10, lines 18-21). The server includes a controller (Col. 7, lines 51-52) that is implemented using a set of processors and memory (Col. 8, lines 29-31). The user entered password is received in an attempted user authentication (Col. 9, line 64 — Col. 10, line 4). O’Malley discloses that the enter password may not match (Col. 10, line 28-29) as a result of incorrect password entry (Col. 9, line 58-59). The authentication attempt may also include authentication factor information that includes geographic location, device address, and time of day (Col. 10, lines 5-11). 
O’Malley does not disclose two thresholds associated with the risk score and taking different actions depending on whether the risk score is above or below or in between the two thresholds. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437